Chief Justice Gabbert specially
concurring.
By the Constitution the State Board is vested with jurisdiction to adjust, equalize, raise and lower the valuation of property in the several counties, and the valuation of any item or items of the various classes of such property. Under this provision it ordered respondent to change specified classes on his tax roll. In making this order it affirmatively appears that the board acted within its jurisdiction. In such circumstances the law imposed upon respondent the imperative duty to forthwith change the valuation on his tax roll in conformity with such order. It was the judgment of the board. The duty of respondent to comply therewith is purely ministerial, and he cannot question or decide upon its validity. Hence, the character of the testimony the board considered cannot be inquired into, nor its sufficiency to sustain its order determined, for the obvious reason it would result' in a collateral review of the judgment of the board. In brief, the people, by the Constitution, have vested the State Board with authority to adjust, equalize, raise or lower the valuation of property in the several counties, and in a proceeding to compel the respondent to comply with its order, within its jurisdiction, the courts cannot review the action of the board in a collateral proceeding.
In my opinion, however, the report of the commission was merely advisory. This was the view entertained by the Attorney General in the former Pitcher case. Such report cannot be treated as an assessment because property .can only be assessed by the official the Constitution designates, which is the County Assessor. The statement that it affirmatively appears the board acted within its jurisdiction is *181not to be taken as holding that the board in equalizing may-increase the aggregate valuation returned by the County Assessors. That question was not argued by counsel for respondent.